1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10                                      ) Case No. 8:19-cv-00519 JVS (JDEx)
     SOFTKETEERS, INC., a California
11
                                        )
     corporation,                       )
                                        ) STIPULATION AND PROTECTIVE
12                                      ) ORDER
                        Plaintiff,      )
13                                      )
                        v.              )
14                                      )
                                        )
15   REGAL WEST CORPORATION d/b/a )
                                        )
16   REGAL LOGISTICS, a Washington      )
     Corporation; VU HO INC., THAI      )
17
     TRAN INC., and DON MAI INC.,       )
                                        )
18   California corporations; and RANDY )
     NEEVES, VU HO, THAI QUOC           )
19                                      )
     TRAN, DON MAI, TRUNG NGOC          )
20   DOAN, and DONG BAO PHAM,           )
                                        )
21   individuals,                       )
                        Defendants.     )
22                                      )
23
     1.    PURPOSES AND LIMITATIONS
24
           Discovery in this action is likely to involve production of confidential,
25
26
     proprietary or private information for which special protection from public

27   disclosure and from use for any purpose other than pursuing this litigation may be

28   warranted. Accordingly, the parties hereby stipulate to and petition the Court to
1    enter the following Stipulated Protective Order. The parties acknowledge that this
2    Order does not confer blanket protections on all disclosures or responses to
3    discovery and that the protection it affords from public disclosure and use extends
4    only to the limited information or items that are entitled to confidential treatment
5    under the applicable legal principles.
6
     2.    GOOD CAUSE STATEMENT
7
           This action is likely to involve trade secrets, customer and pricing lists and
8
     other valuable research, development, commercial, financial, technical and/or
9
     proprietary information for which special protection from public disclosure and
10
     from use for any purpose other than prosecution of this action is warranted. Such
11
     confidential and proprietary materials and information consist of, among other
12
     things, confidential business or financial information, information regarding
13
     confidential business practices, or other confidential research, development, or
14
     commercial information (including information implicating privacy rights of third
15
     parties), information otherwise generally unavailable to the public, or which may
16
     be privileged or otherwise protected from disclosure under state or federal statutes,
17
     court rules, case decisions, or common law.
18
19
           Accordingly, to expedite the flow of information, to facilitate the prompt

20   resolution of disputes over confidentiality of discovery materials, to adequately

21   protect information the parties are entitled to keep confidential, to ensure that the

22   parties are permitted reasonable necessary uses of such material in preparation for
23   and in the conduct of trial, to address their handling at the end of the litigation, and
24   serve the ends of justice, a protective order for such information is justified in this
25   matter. It is the intent of the parties that information will not be designated as
26   confidential for tactical reasons and that nothing be so designated without a good
27   faith belief that it has been maintained in a confidential, non-public manner, and
28   there is good cause why it should not be part of the public record of this case.

                                                2
1    3.    ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
2          The parties further acknowledge, as set forth in subparagraph 15.3, below,
3    that this Stipulated Protective Order does not entitle them to file confidential
4    information under seal; Local Civil Rule 79-5 sets forth the procedures that must
5    be followed and the standards that will be applied when a party seeks permission
6
     from the court to file material under seal. There is a strong presumption that the
7
     public has a right of access to judicial proceedings and records in civil cases. In
8
     connection with non-dispositive motions, good cause must be shown to support a
9
     filing under seal. See Kamakana v. City and County of Honolulu, 447 F.3d 1172,
10
     1176 (9th Cir. 2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th
11
     Cir. 2002), Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis.
12
     1999) (even stipulated protective orders require good cause showing), and a
13
     specific showing of good cause or compelling reasons with proper evidentiary
14
     support and legal justification, must be made with respect to Protected Material
15
     that a party seeks to file under seal. The parties’ mere designation of Disclosure or
16
     Discovery Material as CONFIDENTIAL does not— without the submission of
17
     competent evidence by declaration, establishing that the material sought to be filed
18
19
     under seal qualifies as confidential, privileged, or otherwise protectable—

20   constitute good cause.

21         Further, if a party requests sealing related to a dispositive motion or trial,

22   then compelling reasons, not only good cause, for the sealing must be shown, and
23   the relief sought shall be narrowly tailored to serve the specific interest to be
24   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
25   2010). For each item or type of information, document, or thing sought to be filed
26   or introduced under seal, the party seeking protection must articulate compelling
27   reasons, supported by specific facts and legal justification, for the requested sealing
28

                                                3
1    order. Again, competent evidence supporting the application to file documents
2    under seal must be provided by declaration.
3          Any document that is not confidential, privileged, or otherwise protectable
4    in its entirety will not be filed under seal if the confidential portions can be
5    redacted. If documents can be redacted, then a redacted version for public viewing,
6
     omitting only the confidential, privileged, or otherwise protectable portions of the
7
     document, shall be filed. Any application that seeks to file documents under seal in
8
     their entirety should include an explanation of why redaction is not feasible.
9
     4.    DEFINITIONS
10
                  4.1    Action: this pending federal lawsuit.
11
                  4.2    Challenging Party: a Party or Non-Party that challenges the
12
           designation of information or items under this Order.
13
                  4.3    “CONFIDENTIAL” Information or Items: information
14
           (regardless of how it is generated, stored or maintained) or tangible things
15
           that qualify for protection under Federal Rule of Civil Procedure 26(c), and
16
           as specified above in the Good Cause Statement.
17
                  4.4    Counsel: Outside Counsel of Record and House Counsel (as
18
19
           well as their support staff).

20                4.5    Designating Party: a Party or Non-Party that designates

21         information or items that it produces in disclosures or in responses to

22         discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
23         ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
24         CODE”.
25                4.6    Disclosure or Discovery Material: all items or information,
26         regardless of the medium or manner in which it is generated, stored, or
27         maintained (including, among other things, testimony, transcripts, and
28

                                                 4
1    tangible things), that are produced or generated in disclosures or responses
2    to discovery.
3          4.7    Expert: a person with specialized knowledge or experience in a
4    matter pertinent to the litigation who has been retained by a Party or its
5    Counsel to serve as an expert witness or as a consultant in this Action, who:
6
     (1) is not and has not been a consultant or contractor for a Party for any
7
     other purpose than as an expert witness, (2) is not a past or current
8
     officer, director, or employee of a Party or of a Party’s competitor, and (3) at
9
     the time of retention, is not anticipated to become an employee of a Party or
10
     of a Party’s competitor. For purposes of this definition of “Expert” only,
11
     “Party” does not include Outside Counsel of Record.
12
           4.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
13
     Information or Items: extremely sensitive “Confidential Information or
14
     Items,” disclosure of which to another Party or Non-Party would create a
15
     substantial risk of serious harm that could not be avoided by less restrictive
16
     means.
17
           4.9    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information
18
19
     or Items: extremely sensitive “Confidential Information or Items”

20   representing computer code and associated comments and revision histories,

21   formulas, engineering specifications, or schematics that define or otherwise

22   describe in detail the algorithms or structure of software designs, disclosure
23   of which to another Party or Non-Party would create a substantial risk of
24   serious harm that could not be avoided by less restrictive means.
25         4.10      House Counsel: attorneys who are employees of a party to this
26   Action. House Counsel does not include Outside Counsel of Record or any
27   other outside counsel.
28

                                         5
1                 4.11 Non-Party: any natural person, partnership, corporation,
2          association or other legal entity not named as a Party to this action.
3                 4.12 Outside Counsel of Record: attorneys who are not employees of
4          a party to this Action but are retained to represent a party to this Action and
5          have appeared in this Action on behalf of that party or are affiliated with a
6
           law firm that has appeared on behalf of that party, and includes support staff.
7
                  4.13 Party: any party to this Action, including all of its officers,
8
           directors, employees, consultants, retained experts, and Outside Counsel of
9
           Record (and their support staffs).
10
                  4.14 Producing Party: a Party or Non-Party that produces Disclosure
11
           or Discovery Material in this Action.
12
                  4.15 Professional Vendors: persons or entities that provide litigation
13
           support services (e.g., photocopying, videotaping, translating, preparing
14
           exhibits or demonstrations, and organizing, storing, or retrieving data in any
15
           form or medium) and their employees and subcontractors.
16
                  4.16 Protected Material: any Disclosure or Discovery Material that is
17
           designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
18
19
           ATTORNEYS’ EYES ONLY” or as “HIGHLY CONFIDENTIAL –

20         SOURCE CODE.”

21                4.17 Receiving Party: a Party that receives Disclosure or Discovery

22         Material from a Producing Party.
23   5.    SCOPE
24         The protections conferred by this Stipulation and Order cover not only
25   Protected Material (as defined above), but also (1) any information copied or
26   extracted from Protected Material; (2) all copies, excerpts, summaries, or
27   compilations of Protected Material; and (3) any testimony, conversations, or
28   presentations by Parties or their Counsel that might reveal Protected Material.

                                                6
1          However, the protections conferred by this Stipulation and Order do not
2    cover the following information:
3                 (a) any information that is in the public domain at the time of
4          disclosure to a Receiving Party or becomes part of the public domain after
5          its disclosure to a Receiving Party as a result of publication not involving a
6
           violation of this Order; and
7
                  (b) any information known to the Receiving Party prior to the
8
           disclosure or obtained by the Receiving Party after the disclosure from a
9
           source who obtained the information lawfully and under no obligation of
10
           confidentiality to the Designating Party.
11
           Any use of Protected Material at trial shall be governed by the orders of the
12
     trial judge and other applicable authorities. This Order does not limit the use of
13
     Protected Material at trial. This Order does not govern material used at trial.
14
     6.    DURATION
15
           Once a case proceeds to trial, information that was designated as
16
     CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
17
     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” or maintained
18
19
     pursuant to this protective order that is used or introduced as an exhibit at trial

20   becomes public and will be presumptively available to all members of the public,

21   including the press, unless compelling reasons supported by specific factual

22   findings to proceed otherwise are made to the trial judge in advance of the trial.
23   See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
24   sealing documents produced in discovery from “compelling reasons” standard
25   when merits-related documents are part of court record).
26   7.    DESIGNATING PROTECTED MATERIAL
27                7.1    Exercise of Restraint and Care in Designating Material for
28         Protection. Each Party or Non-Party that designates information or items for

                                                7
1    protection under this Order must take care to limit any such designation to
2    specific material that qualifies under the appropriate standards. The
3    Designating Party must designate for protection only those parts of material,
4    documents, items or oral or written communications that qualify so that
5    other portions of the material, documents, items or communications for
6
     which protection is not warranted are not swept unjustifiably within the
7
     ambit of this Order.
8
           Mass, indiscriminate or routinized designations are prohibited.
9
     Designations that are shown to be clearly unjustified or that have been made
10
     for an improper purpose (e.g., to unnecessarily encumber the case
11
     development process or to impose unnecessary expenses and burdens on
12
     other parties) may expose the Designating Party to sanctions.
13
           If it comes to a Designating Party’s attention that information or items
14
     that it designated for protection do not qualify for protection, that
15
     Designating Party must promptly notify all other Parties that it is
16
     withdrawing the inapplicable designation.
17
           7.2    Manner and Timing of Designations. Except as otherwise
18
19
     provided in this Order, or as otherwise stipulated or ordered, Disclosure of

20   Discovery Material that qualifies for protection under this Order must be

21   clearly so designated before the material is disclosed or produced.

22   Designation in conformity with this Order requires:
23                (a) for information in documentary form (e.g., paper or
24         electronic documents, but excluding transcripts of depositions or other
25         pretrial or trial proceedings), that the Producing Party affix at a
26         minimum, the legend “CONFIDENTIAL” or “HIGHLY
27         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
28         CONFIDENTIAL – SOURCE CODE” (hereinafter

                                         8
1    “CONFIDENTIAL legend”), to each page that contains protected
2    material. If only a portion of the material on a page qualifies for
3    protection, the Producing Party also must clearly identify the
4    protected portion(s) (e.g., by making appropriate markings in the
5    margins).
6
           A Party or Non-Party that makes original documents available
7
     for inspection need not designate them for protection until after the
8
     inspecting Party has indicated which documents it would like copied
9
     and produced. During the inspection and before the designation, all of
10
     the material made available for inspection shall be deemed “HIGHLY
11
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
12
     inspecting Party has identified the documents it wants copied and
13
     produced, the Producing Party must determine which documents, or
14
     portions thereof, qualify for protection under this Order. Then, before
15
     producing the specified documents, the Producing Party must affix the
16
     appropriate “protection legend” to each page that contains Protected
17
     Material. If only a portion of the material on a page qualifies for
18
19
     protection, the Producing Party also must clearly identify the

20   protected portion(s) (e.g., by making appropriate markings in the

21   margins) and specify the level of protection being asserted.

22         (b) for testimony given in depositions that the Designating
23   Party identifies the Disclosure or Discovery Material on the record,
24   before the close of the deposition all protected testimony.
25         (c) for information produced in some form other than
26   documentary and for any other tangible items, that the Producing
27   Party affix in a prominent place on the exterior of the container or
28   containers in which the information is stored the appropriate

                                  9
1               “protection legend.” If only a portion or portions of the information
2               warrants protection, the Producing Party, to the extent practicable,
3               shall identify the protected portion(s) and specify the level of
4               protection being asserted.
5               7.3    Inadvertent Failures to Designate. If timely corrected, an
6
          inadvertent failure to designate qualified information or items does not,
7
          standing alone, waive the Designating Party’s right to secure protection
8
          under this Order for such material. Upon timely correction of a designation,
9
          the Receiving Party must make reasonable efforts to assure that the material
10
          is treated in accordance with the provisions of this Order.
11
     8.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
12
                8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
13
          designation of confidentiality at any time that is consistent with the Court’s
14
          Scheduling Order.
15
                8.2    Meet and Confer. The Challenging Party shall initiate the
16
          dispute resolution process under Local Rule 37-1 et seq.
17
                8.3    Joint Stipulation. Any challenge submitted to the Court shall be
18
19
          via a joint stipulation pursuant to Local Rule 37-2.

20              8.4    The burden of persuasion in any such challenge proceeding

21        shall be on the Designating Party. Frivolous challenges, and those made for

22        an improper purpose (e.g., to harass or impose unnecessary expenses and
23        burdens on other parties) may expose the Challenging Party to sanctions.
24        Unless the Designating Party has waived or withdrawn the confidentiality
25        designation, all parties shall continue to afford the material in question the
26        level of protection to which it is entitled under the Producing Party’s
27        designation until the Court rules on the challenge.
28

                                             10
1    9.   ACCESS TO AND USE OF PROTECTED MATERIAL
2               9.1    Basic Principles. A Receiving Party may use Protected Material
3         that is disclosed or produced by another Party or by a Non-Party in
4         connection with this Action only for prosecuting, defending or attempting to
5         settle this Action. Such Protected Material may be disclosed only to the
6
          categories of persons and under the conditions described in this Order. When
7
          the Action has been terminated, a Receiving Party must comply with the
8
          provisions of paragraph 16 below (FINAL DISPOSITION).
9
                Protected Material must be stored and maintained by a Receiving
10
          Party at a location and in a secure manner that ensures that access is limited
11
          to the persons authorized under this Order.
12
                9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
13
          otherwise ordered by the court or permitted in writing by the Designating
14
          Party, a Receiving Party may disclose any information or item designated
15
          “CONFIDENTIAL” only to:
16
                       (a) the Receiving Party’s Outside Counsel of Record in this
17
                Action, as well as employees of said Outside Counsel of Record to
18
19
                whom it is reasonably necessary to disclose the information for this

20              Action;

21                     (b) the officers, directors, and employees (including House

22              Counsel) of the Receiving Party to whom disclosure is reasonably
23              necessary for this Action;
24                     (c) Experts (as defined in this Order) of the Receiving Party to
25              whom disclosure is reasonably necessary for this Action and who
26              have signed the “Acknowledgment and Agreement to Be Bound”
27              (Exhibit A);
28                     (d) the court and its personnel;

                                             11
1                (e) court reporters and their staff;
2                (f) professional jury or trial consultants, mock jurors, and
3          Professional Vendors to whom disclosure is reasonably necessary for
4          this Action and who have signed the “Acknowledgment and
5          Agreement to Be Bound” (Exhibit A);
6
                 (g) the author or recipient of a document containing the
7
           information or a custodian or other person who otherwise possessed or
8
           knew the information;
9
                 (h) during their depositions, witnesses, and attorneys for
10
           witnesses, in the Action to whom disclosure is reasonably necessary
11
           provided: (1) the deposing party requests that the witness sign the
12
           form attached as Exhibit A hereto; and (2) they will not be permitted
13
           to keep any confidential information unless they sign the
14
           “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
15
           otherwise agreed by the Designating Party or ordered by the court.
16
           Pages of transcribed deposition testimony or exhibits to depositions
17
           that reveal Protected Material may be separately bound by the court
18
19
           reporter and may not be disclosed to anyone except as permitted under

20         this Stipulated Protective Order; and

21               (i) any mediators or settlement officers and their supporting

22         personnel, mutually agreed upon by any of the parties engaged in
23         settlement discussions.
24         9.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’
25   EYES ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE”
26   Information or Items. Unless otherwise ordered by the court or permitted in
27   writing by the Designating Party, a Receiving Party may disclose any
28   information or item designated “HIGHLY CONFIDENTIAL –

                                        12
1    ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
2    CODE” only to:
3                (a) the Receiving Party’s Outside Counsel of Record in this
4         action, as well as employees of said Outside Counsel of Record to
5         whom it is reasonably necessary to disclose the information for this
6
          litigation;
7
                 (b) Experts of the Receiving Party to whom disclosure is
8
          reasonably necessary for this litigation, and who have signed the
9
          “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10
                 (c) the court and its personnel;
11
                 (d) court reporters and their staff;
12
                 (e) professional jury or trial consultants, mock jurors, and
13
          Professional Vendors to whom disclosure is reasonably necessary for
14
          this Action and who have signed the “Acknowledgment and
15
          Agreement to Be Bound” (Exhibit A);
16
                 (f) the author or recipient of a document containing the
17
          information or a custodian or other person who otherwise possessed or
18
19
          knew the information;

20               (g) during their depositions, witnesses, and attorneys for

21        witnesses, in the Action to whom disclosure is reasonably necessary

22        provided: (1) the deposing party requests that the witness sign the
23        form attached as Exhibit A hereto; and (2) they will not be permitted
24        to keep any confidential information unless they sign the
25        “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
26        otherwise agreed by the Designating Party or ordered by the court.
27        Pages of transcribed deposition testimony or exhibits to depositions
28        that reveal Protected Material may be separately bound by the court

                                        13
1                reporter and may not be disclosed to anyone except as permitted under
2                this Stipulated Protective Order; and
3                       (h) any mediators or settlement officers and their supporting
4                personnel, mutually agreed upon by any of the parties engaged in
5                settlement discussions.
6
     10.   SOURCE CODE
7
                 (a)    To the extent production of source code becomes necessary in
8
           this case, a Producing Party may designate source code as “HIGHLY
9
           CONFIDENTIAL - SOURCE CODE” if it comprises or includes
10
           confidential, proprietary or trade secret source code.
11
                 (b)    Any source code produced in discovery shall be made available
12
           for inspection, in a format allowing it to be reasonably reviewed, during
13
           normal business hours or at other mutually agreeable times. The source code
14
           shall be made available for inspection on a secured computer in a secured
15
           room without Internet access or network access to other computers, and the
16
           Receiving Party shall not print, photograph, copy, remove, or otherwise
17
           transfer any portion of the source code onto any recordable media or
18
19
           recordable device. The Producing Party or its representative(s) may visually

20         monitor the activities of the Receiving Party’s representatives during any

21         source code review, but only to ensure that there is no unauthorized

22         recording, copying, or transmission of the source code.
23               (c)    The Receiving Party may request paper copies of limited
24         portions of source code that are reasonably necessary for the preparation of
25         court filings, pleadings, expert reports, or other papers, or for deposition or
26         trial, but shall not request paper copies for the purposes of reviewing the
27         source code other than electronically as set forth in subparagraph (b) in the
28         first instance. The Producing Party shall provide all such source code in

                                               14
1    paper form including bates numbers and the label “HIGHLY
2    CONFIDENTIAL - SOURCE CODE” (if appropriate, pursuant to Paragraph
3    10(a)). The Producing Party may challenge the amount of source code
4    requested in hard copy form pursuant to the dispute resolution procedure and
5    timeframes set forth in paragraph 8 whereby the Producing Party is the
6
     “Challenging Party” and the Receiving Party is the “Designating Party” for
7
     purposes of dispute resolution.
8
           (d)    The Receiving Party shall ensure that only those individuals
9
     authorized under this Protective Order to review HIGHLY
10
     CONFIDENTIAL – SOURCE CODE material are given access to the
11
     source code and only to the minimal extent necessary. The Receiving Party
12
     shall maintain a record of any individual who has inspected any portion of
13
     the source code in electronic or paper form. The Receiving Party shall
14
     maintain all paper copies of any printed portions of the source code in a
15
     secured, locked area. The Receiving Party shall not create any electronic or
16
     other images of the paper copies and shall not convert any of the information
17
     contained in the paper copies into any electronic format. The Receiving
18
19
     Party shall only make additional paper copies if such additional copies are

20   (1) necessary to prepare court filings, pleadings, or other papers (including a

21   testifying expert’s expert report), (2) necessary for deposition, or (3)

22   otherwise necessary for the preparation of its case. Any paper copies used
23   during a deposition shall be retrieved by the Producing Party at the end of
24   each day and must not be given to or left with a court reporter or any other
25   unauthorized individual.
26
27
28

                                         15
1    11.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
2          IN OTHER LITIGATION
3          If a Party is served with a subpoena or a court order issued in other litigation
4    that compels disclosure of any information or items designated in this Action as
5    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
6
     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must:
7
                 (a) promptly notify in writing the Designating Party. Such notification
8
           shall include a copy of the subpoena or court order;
9
                 (b) promptly notify in writing the party who caused the subpoena or
10
           order to issue in the other litigation that some or all of the material covered
11
           by the subpoena or order is subject to this Protective Order. Such
12
           notification shall include a copy of this Stipulated Protective Order; and
13
                 (c) cooperate with respect to all reasonable procedures sought to be
14
           pursued by the Designating Party whose Protected Material may be affected.
15
           If the Designating Party timely seeks a protective order, the Party served
16
           with the subpoena or court order shall not produce any information
17
           designated in this action as “CONFIDENTIAL” or “HIGHLY
18
19
           CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

20         CONFIDENTIAL – SOURCE CODE” before a determination by the court

21         from which the subpoena or order issued, unless the Party has obtained the

22         Designating Party’s permission. The Designating Party shall bear the burden
23         and expense of seeking protection in that court of its confidential material
24         and nothing in these provisions should be construed as authorizing or
25         encouraging a Receiving Party in this Action to disobey a lawful directive
26         from another court.
27
28

                                               16
1    12.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2          PRODUCED IN THIS LITIGATION
3                (a) The terms of this Order are applicable to information produced by
4          a Non-Party in this Action and designated as “CONFIDENTIAL” or
5          “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
6
           “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such information
7
           produced by Non-Parties in connection with this litigation is protected by the
8
           remedies and relief provided by this Order. Nothing in these provisions
9
           should be construed as prohibiting a Non-Party from seeking additional
10
           protections.
11
                 (b) In the event that a Party is required, by a valid discovery request,
12
           to produce a Non-Party’s confidential information in its possession, and the
13
           Party is subject to an agreement with the Non-Party not to produce the Non-
14
           Party’s confidential information, then the Party shall: (1) promptly notify in
15
           writing the Requesting Party and the Non-Party that some or all of the
16
           information requested is subject to a confidentiality agreement with a Non-
17
           Party; (2) promptly provide the Non-Party with a copy of the Stipulated
18
19
           Protective Order in this Action, the relevant discovery request(s), and a

20         reasonably specific description of the information requested; and (3) make

21         the information requested available for inspection by the Non-Party, if

22         requested.
23               (c) If the Non-Party fails to seek a protective order from this court
24         within 14 days of receiving the notice and accompanying information, the
25         Receiving Party may produce the Non-Party’s confidential information
26         responsive to the discovery request. If the Non-Party timely seeks a
27         protective order, the Receiving Party shall not produce any information in its
28         possession or control that is subject to the confidentiality agreement with the

                                              17
1          Non-Party before a determination by the court. Absent a court order to the
2          contrary, the Non-Party shall bear the burden and expense of seeking
3          protection in this court of its Protected Material.
4    13.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
5          If a Receiving Party learns that, by inadvertence or otherwise, it has
6
     disclosed Protected Material to any person or in any circumstance not authorized
7
     under this Stipulated Protective Order, the Receiving Party must immediately (a)
8
     notify in writing the Designating Party of the unauthorized disclosures, (b) use its
9
     best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
10
     the person or persons to whom unauthorized disclosures were made of all the terms
11
     of this Order, and (d) request such person or persons to execute the
12
     “Acknowledgment an Agreement to Be Bound” attached hereto as Exhibit A.
13
     14.   INADVERTENT PRODUCTION OF PRIVILEGED OROTHERWISE
14
           PROTECTED MATERIAL
15
           When a Producing Party gives notice to Receiving Parties that certain
16
     inadvertently produced material is subject to a claim of privilege or other
17
     protection, the obligations of the Receiving Parties are those set forth in Federal
18
19
     Rule of Civil\ Procedure 26(b)(5)(B). This provision is not intended to modify

20   whatever procedure may be established in an e-discovery order that provides for

21   production without prior privilege review. Pursuant to Federal Rule of Evidence

22   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
23   of a communication or information covered by the attorney-client privilege or
24   work product protection, the parties may incorporate their agreement in the
25   stipulated protective order submitted to the court.
26   15.   MISCELLANEOUS
27                15.1 Right to Further Relief. Nothing in this Order abridges the right
28         of any person to seek its modification by the Court in the future.

                                               18
1                 15.2 Right to Assert Other Objections. By stipulating to the entry of
2          this Protective Order, no Party waives any right it otherwise would have to
3          object to disclosing or producing any information or item on any ground not
4          addressed in this Stipulated Protective Order. Similarly, no Party waives any
5          right to object on any ground to use in evidence of any of the material
6
           covered by this Protective Order.
7
                  15.3 Filing Protected Material. A Party that seeks to file under seal
8
           any Protected Material must comply with Local Civil Rule 79-5. Protected
9
           Material may only be filed under seal pursuant to a court order authorizing
10
           the sealing of the specific Protected Material. If a Party’s request to file
11
           Protected Material under seal is denied by the court, then the Receiving
12
           Party may file the information in the public record unless otherwise
13
           instructed by the court.
14
     16.   FINAL DISPOSITION
15
           After the final disposition of this Action, as defined in paragraph 6, within
16
     60 days of a written request by the Designating Party, each Receiving Party must
17
     return all Protected Material to the Producing Party or destroy such material. As
18
19
     used in this subdivision, “all Protected Material” includes all copies, abstracts,

20   compilations, summaries, and any other format reproducing or capturing any of the

21   Protected Material. Whether the Protected Material is returned or destroyed, the

22   Receiving Party must submit a written certification to the Producing Party (and, if
23   not the same person or entity, to the Designating Party) by the 60-day deadline that
24   (1) identifies (by category, where appropriate) all the Protected Material that was
25   returned or destroyed and (2) affirms that the Receiving Party has not retained any
26   copies, abstracts, compilations, summaries or any other format reproducing or
27   capturing any of the Protected Material. Notwithstanding this provision, Counsel
28   are entitled to retain an archival copy of all pleadings, motion papers, trial,

                                                19
1    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
2    and trial exhibits, expert reports, attorney work product, and consultant and expert
3    work product, even if such materials contain Protected Material. Any such archival
4    copies that contain or constitute Protected Material remain subject to this
5    Protective Order as set forth in paragraph 6 (DURATION).
6
     17.   VIOLATION
7
           Any violation of this Order may be punished by appropriate measures
8
     including, without limitation, contempt proceedings and/or monetary sanctions.
9
10
           Based upon the parties’ stipulation to the foregoing (Dkt. 140), and for good
11
     cause shown, IT IS SO ORDERED.
12
13
14   DATED: August 20, 2019
15                                          _________________________________
16                                          JOHN D. EARLY
                                            United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                              20
